Citation Nr: 1501655	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

As a member of the Rhode Island Army National Guard (RIARNG), the Veteran served on active duty training (ADT) from August 1986 to February 1987; and, active duty tours from February 2003 to May 2004 and October 2005 to August 2006-both in Southwest Asia.  Before and after his active service tours, he remained a member of the RIARNG, during which he had periodic tours of active duty for training (ACDUTRA).

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Providence, RI which denied the benefit sought on appeal.

A March 2011 rating decision granted service connection for PTSD with a 30-percent rating, effective September 20, 2010; and, the Veteran, through his attorney, appealed the effective date.  A November 2011 rating decision granted an earlier effective date of April 29, 2009.  There is no indication that the Veteran continued the appeal.  Hence, that issue is not before the Board and will not be addressed in the action below.  See 38 C.F.R. § 20.200 (2014).

Additionally, the February 2010 rating decision on appeal denied a claim of service connection for a sleep disorder.  The Veteran's September 2010 notice of disagreement included this issue.  Although typically a remand would be required for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41  (1999), such is not deemed necessary in this case.  Indeed, sleep disturbance has been shown in the record to be a symptoms associated with the Veteran's PTSD, for which service connection is already in effect.  

In January 2014, the Board remanded the case for additional development.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 

REMAND

As noted above, although the case has been remanded once, another remand is required to ensure as complete a record as possible for the Veteran's benefit.  The March 2014 VA Compensation and Pension examination notes the Veteran's report that he was treated for hypertension by a private physician, Dr. O, after his release from active service in 2006.

There are skin-related records in the claims file that note Dr. O as either the referring physician or the PCP; but there are no records from Dr. O related to hypertension.  Further, there is no record in the claims file that hypertension-related records were ever requested from Dr. O.  If there are any records extant in the possession of Dr. O or his successor, they would be very relevant to whether the Veteran's hypertension manifested at least to a compensable degree within year of his release from active service.  See 38 C.F.R. § 3.307(a), 3.309(a) (2014).  (Emphasis added).  The presumption is based on the time a chronic disease manifests, not when it is diagnosed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and request a completed signed release for hypertension-related records in the possession of Dr. O.  Upon receipt of the release, the record should be obtained and associated with the claims file.  All attempts to procure the records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, regardless of whether records are obtained from Dr. O, send the claims file to the examiner who conducted the March 2014 examination.  Ask the examiner if there is at least a 50-percent probability that the Veteran's hypertension manifested at least to a compensable degree within one year of August 2006?

Ask the examiner to provide a full explanation for any opinion provided.

In the event the examiner who conducted the March 2014 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  Thereafter, the AOJ must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




